Citation Nr: 1608541	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA examination in July 2011 where the examiner noted the Veteran's in-service acoustic noise exposure without the benefit of hearing protection and post-service acoustic noise exposure with hearing protection.  The examiner noted that the Veteran's entrance and separation audiological examinations revealed normal hearing and no significant change in hearing from 500 Hertz to 6000 Hertz.  The examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were related to service because there were no significant changes in hearing or hearing loss during service and no documentation of tinnitus during service.  However, the examiner concluded the examination report with the following, "Therefore, the veteran's hearing loss with associated tinnitus is as least as likely as not caused by or a result of exposure to high levels of noise while serving on active duty."  As the July 2011 examiner provided internally inconsistent findings, the Board finds that a remand is necessary to obtain an addendum opinion to provide clarification.  

Second, in an October 2010 letter, Dr. P.Y. noted that the Veteran was diagnosed with hypertension during his separation examination and has had a "history of continual hypertension since that time."  He also noted that the Veteran's hypertension was poorly controlled.  He opined that, "the time of diagnosis and continuation of the condition should qualify this condition as service connected."  

The Veteran's January 1968 separation examination indicates a blood pressure reading of 138/80 and no defects were listed.  For VA disability purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Here, the Veteran's separation blood pressure reading does not meet VA standards for a diagnosis of hypertension.

Of note, however, is a March 2010 MD Anderson Cancer Center of Orlando treatment note which indicates that the Veteran had a history of hypertension for the past 40 years.  Given the elevated reading in service, the October 2010 opinion indicating that his current hypertension is related to his service, and the March 2010 treatment record indicating a long history of the disability, which dates to nearly the Veteran's service, a VA examination is warranted.  Additionally, presumptive service connection is warranted under 38 C.F.R. § 3.307 for chronic diseases which manifest to a degree of 10 percent or more within 1 year from the date of separation.  Hypertension is a chronic disease under 38 C.F.R. § 3.309 (a) (2015).  As there is evidence that the Veteran's hypertension may have manifested within 1 year after separation, the Board finds that a remand is necessary to permit the Veteran to submit any medical evidence(or provide authorization to obtain such records) in support of treatment of hypertension within 1 year of his separation of service.  The Veteran is advised that in order to give full consideration to his claim for compensation, he must fully cooperate with VA.  If there are relevant records that could substantiate his claim, he should allow VA to obtain them.

Third, in an October 2010 letter, Dr. P.Y. noted that the Veteran fractured his nose in November 1965 during an in-service recreational football game in Germany.  He also noted the Veteran's post-service surgery to correct the Veteran's deviated septum.  He opined that due to the in-service injury to the Veteran's nose, he developed sleep apnea and sinusitis.  Although there is evidence of an in-service injury to the Veteran's nose and post-service surgery to the nose, Dr. P.Y. did not offer any relevant rationale to support his opinion that the Veteran's current disabilities are related to service.   

The Veteran was not afforded a VA examination in connection with his sinusitis and sleep apnea claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's current sleep apnea and sinusitis are related to his November 1965 injury.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records where he has been treated for his hypertension as well as any other records, not already of record, that are relevant to his hypertension claim.  (A March 2010 MD Anderson Cancer Center of Orlando treatment note indicates of history of hypertension for the past 40 years.)

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain an addendum opinion from the July 2011 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability began in or, is related to active military service.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus began in or, is related to active military service.  

The July 2011 examination report was inadequate because there were internal inconsistent findings.  In that regard, under the medical opinion portion of the report, the examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were "caused by or a result of exposure to high levels of noise while serving on active duty."  However, the medical opinion states in the very next sentence, "Therefore, the veteran's hearing loss with associated tinnitus is as least as likely as not caused by or a result of exposure to high levels of noise while serving on active duty."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  After any additional records are obtained, schedule the Veteran for a VA examination regarding the etiology of his hypertension. The Veteran's electronic claims file must be made available to the examiner for review in connection with the opinion.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension began in or is related to active service.

Review of the entire file is required; however, attention is invited to the Veteran's separation examination, at which time a reading of 138 over 80 was rendered; the October 2010 medical opinion of Dr. P.Y.; the March 2010 treatment record indicating a 40 year history of hypertension.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After any additional records are obtained, schedule the Veteran for a VA examination regarding the etiology of his sinusitis and sleep apnea claims.  The Veteran's electronic claims file must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following:

Sleep Apnea

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in or is related to active service.  


Sinusitis

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sinusitis began in or is related to active service.  

The examiner's attention is directed to the November 1965 service treatment note which indicates treatment for a possible broken nose and severe upper respiratory infection and post-service treatment for sinusitis and sleep apnea.  The examiner's attention is also directed to Dr. P.Y.'s October 2010 report of consultation which indicates that the Veteran's sinusitis and sleep apnea are attributable to the Veteran's November 1965 injury. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the above development has been completed, take any additional development deemed necessary, and then readjudicate the claims in light of all of the evidence of record, as well as any other evidence added to the record since the statement of the case issued.  If the issues remain denied, the Veteran and his representative should be provided with a SSOC as to the issues, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




